—Judgments, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 24, 2000, convicting defendant, upon his pleas of guilty, of burglary in the first and second degrees, attempted burglary in the third degree, grand larceny in the fourth degree (seven counts) and menacing in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US 899). Concur—Williams, P.J., Tom, Saxe, Friedman and Marlow, JJ.